Citation Nr: 0617164	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-11 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for a left upper 
extremity disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  

7.  Entitlement to service connection for tinea versicolor.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2004, a hearing was held at the RO, before the 
undersigned Acting Veterans Law Judge, who is making this 
decision and who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

During the November 2004 travel Board hearing, the veteran 
raised the issue of entitlement to service connection for 
upper back disability.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for residuals 
of a left ankle sprain, a right ankle disorder, a low back 
disorder, a left upper extremity disorder, and a left knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his hearing loss disability 
and tinea versicolor claims and has notified him of the 
information and evidence necessary to substantiate those 
claims, as well as who was responsible for providing the 
evidence.  

2.  A bilateral hearing loss disability was not present 
during the veteran's active service.  Hearing was within 
normal limits on examination for separation from service and 
there is no competent medical evidence connecting a hearing 
loss disability to disease or injury in service.  

3.  Tinea versicolor was not present during the veteran's 
active service.  His skin was normal on examination for 
separation from service and there is no competent medical 
evidence connecting tinea versicolor to disease or injury in 
service.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss 
disability is not warranted.  38 U.S.C.A. §§ 101(16), 1101, 
1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).  

2.  Service connection for tinea versicolor is not warranted.  
38 U.S.C.A. §§ 101(16), 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of September 2003 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.  However, the Court has also held 
that a defect in timing could be cured.  The September 2003 
VCAA notice letter was sent to the veteran before the RO last 
reviewed the claim and issued a supplemental statement of the 
case in November 2003.  This gave the veteran an opportunity 
to respond before the RO last re-adjudicated his claim.  Any 
deficits in the original notice were cured long before the 
case came to the Board and are no more than non-prejudicial 
error.  The veteran was afforded "a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).  Significantly, 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield, 
at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder and 
appear to be complete.  VA records have been obtained.  There 
is no evidence of relevant Social Security Administration 
records.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  See Wensch 
v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Medical Examination and Opinion

In the case of a claim for disability compensation (such as 
this), the assistance provided by the VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d)(1) (West 
2002).  VA shall treat an examination or opinion as being 
necessary to make a decision on a claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant): (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  

Competent evidence of a current disability requires a medical 
diagnosis.  38 C.F.R. § 3.159(a) (2005).  Here, the veteran 
was asked to identify any relevant medical information, but 
he has not identified any competent medical evidence as to a 
current diagnosis of bilateral hearing loss disability or 
tinea versicolor.  Because the record does not contain any 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, the regulation does not require VA to obtain an 
examination or opinion.  Moreover, the record does, in fact, 
contain sufficient evidence to make decisions on these 
claims.  So, it is not necessary to remand these claims for 
medical examination or opinion.  

Criteria for Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Moreover, service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

I.  Hearing loss

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  

The service medical records do not document any ear or 
hearing disease or injury.  

When the veteran was examined for service, in March 1976, his 
ears and drums were normal.  Audiologic evaluation showed 
pure tone thresholds, in decibels, to be as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
5
5
15
5

In August 1977, audiologic evaluation showed pure tone 
thresholds, in decibels, to be as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
5
0
LEFT
0
0
5
0

When the veteran was examined for a school, in September 
1977, his ears and drums were normal and audiologic 
evaluation showed pure tone thresholds, in decibels, to be as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
10
15
15
10
LEFT
5
5
5
5

On examination for separation from service, in September 
1982, the veteran's ears and drums were normal and audiologic 
evaluation disclosed, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
5
5

So, the service medical records show that the veteran's 
hearing during service was consistently within normal 
parameters, as set by the applicable regulation.  See 
38 C.F.R. § 3.385.  

Thereafter, over 18 years passed before the veteran filed a 
claim and there is no competent medical evidence of a hearing 
loss during that time.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  On VA examination, in January 2003, the veteran's 
tympanic membranes (ear drums) were clear and it was 
specified that a hearing loss was not noted.  

The Board finds that there is no competent evidence of 
acoustic trauma or other disease or injury affecting hearing 
during service or during the year following the veteran's 
discharge.  The veteran was examined several times during 
service and audiometric testing was done, with consistently 
normal results.  These tests were done by trained medical 
professionals, so they are competent evidence.  Further, the 
tests were done during service and just before the veteran 
left active service, so they are highly probative.  The 
normal examination results are supported by the 1983 VA 
examination findings and by the passage of many years without 
medical documentation of a hearing loss.  Thus, it would be 
speculative to attempt to associate any current hearing loss 
disability with service.  At his November 2004 hearing, the 
veteran gave sworn testimony to the affect that he had a 
hearing loss and that he felt it was due to riding in 
aircraft.  While sworn testimony is evidence, as a lay 
witness, the veteran is not competent to diagnosis a hearing 
loss or to offer an opinion as to its cause or etiology.  
38 C.F.R. § 3.159 (2005).  See also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Therefore, his claim of having a 
hearing loss due to exposure to aircraft noise during service 
does not carry the probative weight of the examinations done 
in, and shortly after service.  Those medical examinations, 
supported by audiometric testing, establish by a 
preponderance of evidence that the veteran did not sustain a 
hearing loss in service.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss disability, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

II.  Tinea Versicolor

The service medical records do not reflect any findings of 
skin disease during service.  The veteran's skin was normal 
on examination for service in March 1976, on examination for 
a school in July 1977, and on examination for separation from 
service, in September 1982.  

On the January 1983 VA examination, the veteran's skin was 
essentially clear.  

Once again, the Board notes that many years passed without 
any competent medical evidence of a skin disorder.  As noted 
above, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson, at 1333.  

The veteran testified at his November 2004 hearing, that 
tinea versicolor was diagnosed by a doctor in service, and 
that he was told little could be done.  A lay witness is 
competent to describe symptoms.  See Horowitz v. Brown, 
5 Vet. App. 217 (1993).  However, a lay witness' statements 
as to what a doctor said are not competent evidence.  See 
Warren v. Brown, 6 Vet. App. 4 (1993).  Consequently, the 
veteran's lay witness testimony as to what a doctor diagnosed 
is not competent evidence.  The records made by trained 
medical personnel during and shortly after service are 
significantly more probative than the veteran's assertion of 
his claim.  The medical examination reports in service, 
particularly the separation examination, backed up by the 
1983 VA examination findings and passage of many years 
without any medical documentation of skin disease form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinea versicolor, the benefit of 
the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinea versicolor is denied.  


REMAND

The veteran contends that he sustained bilateral ankle, left 
knee, low back, and left arm injuries in the parachute jump 
that caused his service-connected right knee injury.  The 
service medical records document that the right knee injury 
was secondary to a parachute jump.  They also document other 
orthopedic complaints, such as a left ankle sprain in June 
1980 and pes planus in July 1982.  Unlike the claimed hearing 
loss and tinea, discussed above, there is competent evidence 
that the veteran currently has the orthopedic disorders he is 
claiming.  Thus, a medical examination and opinion is 
necessary.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

As noted above, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the issues of entitlement to service connection 
for residuals of a left ankle sprain, right ankle disorder, 
low back disorder, left upper extremity disorder, and left 
knee disorder are REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
a VA orthopedic examination.  The 
claims file should be made available to 
the examiner for review.  Any tests or 
studies needed to respond to the 
following questions should be done.  
The examiner should provide a complete 
explanation in response to the 
following questions.  

a.  What is the current correct 
diagnosis for the veteran's left ankle 
disorder?  

b.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
current left ankle disorder the veteran 
may have is the result of the veteran's 
parachute jump injury in 1977, his left 
ankle sprain in 1980, his pes planus in 
1982, or some other incident of service?  

c.  What is the current correct 
diagnosis for the veteran's right ankle 
disorder?  

d.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
current right ankle disorder the veteran 
may have is the result of the veteran's 
parachute jump injury in 1977, his pes 
planus in 1982, or some other incident of 
service?  

e.  What is the current correct 
diagnosis for the veteran's low back 
disorder?  

f.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
current low back disorder the veteran may 
have is the result of the veteran's 
parachute jump injury in 1977, or some 
other incident of service?  

g.  What is the current correct 
diagnosis for the veteran's left arm 
disorder?  

h.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
current left arm disorder the veteran may 
have is the result of the veteran's 
parachute jump injury in 1977, or some 
other incident of service?  

i.  What is the current correct 
diagnosis for the veteran's left knee 
disorder?  

j.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
current left knee disorder the veteran 
may have is the result of the veteran's 
parachute jump injury in 1977, or some 
other incident of service?  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
the claims in light of any evidence added 
to the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


